Knowlton, C. J.
The plaintiff, a corporation established under the laws of New Hampshire, held an overdue note for $2,300, signed by one Weeks and indorsed by the defendant, upon which there had been no demand or notice. On May 6, 1891, more than five years after its maturity, the plaintiff’s treasurer wrote to the maker in Boston, suggesting that at the time when the next payment of interest should become due, on June first, he should send a note indorsed by the defendant to take up the old one. Weeks replied immediately, saying that the defendant was away, and that he would attend to the matter *522on the defendant’s return. On May 15 he wrote again to the plaintiff’s treasurer, asking for a blank in the form which the bank used, and a blank was sent to him. On May 31, 1890, he sent the note in suit, for $2,000, bearing date Boston, May 31, 1890, payable at the plaintiff’s bank in Nashua, New Hampshire, six months after date, and signed by Weeks, with the signature of the defendant on the back. In the letter enclosing it he wrote, “I enclose herewith a new note for the Sayles note ($2,000 instead of $2,300) and check for $360 which I believe pays the interest up to Dec. 1/90. Please send me the old note.” On the receipt of the new note and the check, the plaintiff returned the old note.
Upon these facts there is no doubt that the note in suit first took effect as a binding contract when it was received by the plaintiff bank at Nashua and accepted with the check in payment of the old note. Until then the old note remained in force, and there had been no contract between the parties that 'took the place of it. The suggestion of the plaintiff was that a new note should be given on June 1, and this note was mailed at Boston on May 31. Nothing had been said or written by either party in regard to making the new note for a smaller sum than the old one. When the note arrived the plaintiff was at liberty to decline to accept payment in cash for a part of the old note, with a new note for the balance. It might have said, “You must give a note for the whole amount or cash for the whole.” It chose to accept the note in suit, and then first the note was delivered, and then and there the contract was made. It was therefore a New Hampshire contract on which the plaintiff now brings suit, and not a Massachusetts contract. Lawrence v. Bassett, 5 Allen, 140. Milliken v. Pratt, 125 Mass. 374. Hill v. Chase, 143 Mass. 129. Baxter National Bank v. Talbot, 154 Mass. 213. It is unnecessary to consider whether under the circumstances of this case, the fact that the note was made payable in New Hampshire would also make the laws of that State applicable to it. See Andrews v. Pond, 13 Pet. 65; Bell v. Bruen, 1 How. 169; Tilden v. Blair, 21 Wall. 241; Coghlan v. South Carolina Railroad, 142 U. S. 101, 109 ; Staples v. Nott, 128 N. Y. 403; New York Life Ins. Co. v. McKellar, 68 N. H. 326.
Under the laws of New Hampshire a person who signs a note *523in blank upon the back, as this defendant signed, is liable as a joint maker, without a demand upon the other maker or a notice of his failure to pay it.
The defendant’s contention that the note was without consideration cannot be sustained. It is immaterial that the defendant was not then liable upon the old note, and that he received no personal benefit from his signing. It is enough that the plaintiff gave up the old note for this, relying upon his signature.

Judgment affirmed.